Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use in this Registration Statement (No. 333-201700) on Amendment No. 1 of Form S-3 of Good Times Restaurants, Inc. of our report dated December 29, 2014, relating to our audit of the consolidated financial statements, which appears in the Annual Report on Form 10K/A of Good Times Restaurants, Inc. for the year ended September 30, 2014. We also consent to the reference to our firm under the captions “Experts” in the Prospectus, which is part of this Registration Statement. Hein & Associates LLP Denver, Colorado March 9, 2015
